Citation Nr: 0109172	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than September 17, 
1997, for a grant of entitlement to special monthly pension 
at the housebound rate.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.  His death occurred on June 26, 1991.  The appellant in 
this matter is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (VA) 
on appeal from a rating decision entered in February 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, wherein the appellant was 
found to be entitled to a grant of special monthly pension 
due to being housebound, effective from December 18, 1998.  
An appeal as to the effective date assigned was initiated in 
September 1999, and the RO by further rating action in 
October 1999 granted an effective date of September 17, 1997, 
for the appellant's entitlement to special monthly pension.  
According to the appellant's written statement of December 
1999, however, the effective date in September 1997 did not 
satisfy her appeal in this matter and she cited her belief 
that she had remained housebound since 1991 when her 
physician prescribed twice monthly shots in her arms.


FINDINGS OF FACT

1.  By a rating decision of March 1996, the RO denied 
entitlement of the appellant to special monthly pension at 
the housebound rate and following the issuance of notice of 
the denial later in March 1996, a timely appeal of the March 
1996 denial was not initiated.

2.  No claim for entitlement to special monthly pension at 
the housebound rate was thereafter received by the RO prior 
to September 17, 1997.


3.  Entitlement of the appellant to special monthly pension 
at the housebound rate arose not earlier than September 17, 
1997.


CONCLUSIONS OF LAW

1.  The RO's decision of March 1996, denying entitlement of 
the appellant to special monthly pension at the housebound 
rate, is final.  38 U.S.C.A. § 7105(b) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.104(a) (2000).

2.  The earliest effective date assignable for entitlement of 
the appellant to special monthly pension at the housebound 
rate is September 17, 1997.  38 U.S.C.A. § 5110 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.402(c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that, during the pendency of this 
appeal, a significant change in the law was effectuated.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefined and expanded 
the obligations of VA with respect to its duty to assist 
claimants for benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  Here, the appellant in connection with a prior 
claim was notified by a rating decision and correspondence, 
dated in March 1996, of the requirements for an award of 
special monthly pension at the housebound rate.  As part of 
the development of the claim now before the Board, she was 
again advised of the requirements of claim for special 
monthly pension by the RO's letters of November 1997 and 
March 1998, and of the legal requirements governing the 
assignment of an effective date for a grant of entitlement to 
special monthly pension in a rating decision of October 1999 
and a statement of the case, dated in January 2000.  

Based on the foregoing, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed, as this is a case in which the laws and regulations, 
as opposed to the facts, govern its disposition.  As well, VA 
has a duty under the VCAA to assist the appellant in 
obtaining evidence necessary to substantiate her claim, but 
in this instance she has not referenced any missing evidence 
that might aid her claim or may otherwise affect the outcome 
of this matter.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

In terms of the law and regulations governing the assignment 
of an effective date for a grant of service connection, it is 
noted that, except as otherwise provided, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation (DIC), or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of an 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991); see 
38 C.F.R. § 3.400 (2000).

An effective date for an award of housebound benefits to a 
surviving spouse is to be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.402(c)(1).  When an award of pension based on an original 
or reopened claim is effective for a period prior to date of 
receipt of the claim, any additional pension payable to the 
surviving spouse by reason of need for aid and attendance or 
housebound status shall also be awarded for any part of the 
award's retroactive period for which entitlement to the 
additional benefit is established.  Id.  

The record reflects that the veteran during his lifetime was 
in receipt of VA nonservice-connected disability pension 
benefits and that upon his death in June 1991, the appellant 
as his surviving spouse was found to be entitled to VA death 
pension benefits.  Beginning in September 1993, the appellant 
initially sought a grant of entitlement to special monthly 
pension; such claim was denied by the RO in September 1993.  
Further rating action in November 1993 continued and 
confirmed the prior denial of special monthly pension.  No 
appeal was entered with respect to either of the RO denials 
effectuated in 1993.

Based on a claim noted by the RO to have been received in 
March 1996, the RO again denied entitlement of the appellant 
to special monthly pension in a rating decision of March 21, 
1996.  Written notice of the denial of the same date was 
furnished to the appellant, but a notice of disagreement 
relating to the March 1996 denial was not thereafter 
submitted.  As such, the March 1996 denial became final.  
Finality, however, may be vitiated in cases of grave 
procedural error.  Hayre v. West, 188 F.3d 1327, 1334 (where 
there is a breach of the duty to assist in which VA fails to 
obtain pertinent service medical records specifically 
requested by the claimant and fails to provide the claimant 
with notice explaining the deficiency, the claim does not 
become final for purposes of appeal); see Tabalazon v. Brown, 
8 Vet. App. 359, 361 (1995).  The Court has declined to 
extend the holding in Hayre where there is a duty-to-assist 
violation in failing to obtain relevant Social Security 
Administration records.  Tetro v. West, 13 Vet. App. 404 
(2000); see also Simmons v. West, 14 Vet. App. 84 (2000) (the 
tolling-of-finality doctrine was not extended to a "garden 
variety" breach of the VA's duty-to-assist obligation).  In 
the case now before the Board, no challenge to the finality 
of the RO's decision of March 1996 is offered by the 
appellant and no basis for attacking the finality of such 
decision is otherwise shown.  

Received by the RO in January 1997 was a VA Form 21-4138, 
Statement in Support of Claim, wherein the appellant offered 
a specific request for a single VA benefit, that of 
entitlement to DIC based on her belief that the veteran's 
death was service connected.  Even if one were to concede, 
pursuant to 38 C.F.R. § 3.152(b)(1), that such claim for DIC 
was also a claim for pension, it is apparent that the 
appellant at that time had already been found to be entitled 
to VA nonservice-connected death pension and was in receipt 
of such benefits.  See Isenhart v, Derwinski, 3 Vet. App. 
177, 179-180; see also Stewart v. Brown, 9 Vet. App. 458 
(1996), withdrawn and reissued, 10 Vet. App. 15, 18 (1997).  
The January 1997 submission is not viewed by the undersigned 
as a claim for special monthly pension at the housebound 
rate, given the absence of an intent to apply for increased 
pension benefits or identification of any benefit sought in 
that regard.  Moreover, the undersigned is not aware of any 
authority by which such claim for DIC may reasonably be 
interpreted as a claim for special monthly pension.

That being the case, it must be ascertained whether any other 
claim for special monthly pension was received by the RO from 
the time of entry of the most recent final denial in March 
1996 to the date established by the RO as the date of receipt 
of an informal claim for special monthly pension at the 
housebound rate, September 17, 1997.  The words application 
and claim are defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  Any communication or 
action that demonstrates an intent to apply for an identified 
benefit may be considered an informal claim.  38 C.F.R. 
§ 3.155(a) (2000).  Once a formal claim for pension has been 
allowed, certain medical evidence received by VA, which 
evidences "a reasonable probability of entitlement to 
benefits," may be accepted as the date of receipt of an 
informal claim to reopen or for increased benefits.  
38 C.F.R. § 3.157(a), (b)(2), (3) (2000).  When determining 
the effective date of an award of pension benefits, the Board 
is required to review all the communications in the file that 
could be interpreted to be a formal or informal claim for 
benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).

In this instance, no document received by the RO from the 
appellant during the period from March 21, 1996, to September 
16, 1997, inclusive, may reasonably be interpreted as a 
formal or informal claim for entitlement to special monthly 
pension at the housebound rate.  Moreover, no medical 
evidence from VA or private sources during that time frame 
identifies the veteran as being housebound.  Additionally, it 
is not shown that the appellant filed a joint application 
with the Social Security Administration for Social Security 
and VA death benefits as per 38 C.F.R. § 3.153 (2000).  Even 
if she had, this regulation provides only that such a claim 
is also a claim for death benefits.  The veteran has already 
been awarded basic pension death benefits.  The regulation 
does not refer to increased death pension benefits at the 
housebound rate.  It is also of note that no claim for 
retroactive entitlement to death pension was at issue at the 
time of the original grant of death pension, given that such 
award was made effective on the first day of the month 
following the veteran's death.  There is therefore no basis 
for a retroactive grant of special monthly pension based on 
housebound status.  

As the date of receipt of the appellant's claim is therefore 
set as September 17, 1997, it necessarily follows that 
assignment of an effective date earlier than September 17, 
1997, for a grant of entitlement to special monthly pension 
at the housebound rate, is not legally possible.  

In sum, the applicable laws and regulations are unambiguous 
and they do not permit the assignment of an effective date 
earlier than September 17, 1997, for the appellant's 
entitlement to special monthly pension at the housebound 
rate.  As the appellant's claim is lacking in legal merit, 
denial of the claim advanced by operation of law is required.  
See Sabonis, supra.  


ORDER

An effective date earlier than September 17, 1997, for a 
grant of entitlement to special monthly pension at the 
housebound rate, is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

